Title: To George Washington from John Brown, 3–4 November 1775
From: Brown, John
To: Washington, George



Dear Sir
Providence Novem. 3rd[-4] 1775

I having a Vessel arrived at Norwich from Suranam which having brought a Small Quantity of Powder Viz. Forty four Cask Containing a Half hundred Each, I thought it proper to acquaint you thereof, but I am at a loss to determin which may be best for the General Cause for it to go to the Camp or to be Sold out here, so that People in General may be better quallified to Defend the Sea Coast, Our General Assembly is now Setting, and I Expect will Order Every Town in this Colony Adjoining on the Sea Bay or River to Equip themselves Immediately with Two Field peices to Each Town to be mounted on Field Carriages and an Artillery Company to be formed in Each to hold themselves ready at a moments Notice. Five Hundred Men is already Orderd to be raised which are to be Stationed on the Islands of Rhode Island, Conannicut Prudence &c. I gave my Capt. Orders to purchace all the Powder he possibly could, but no more was to be had on any Terms and indeede Could I sell this for Six shillings L[awful] money ⅌ pound it would not Equal as to profit to me as the Article he would have brought had he not got the Powder, If it arrives here safe (being landed on the back of Long Island) and you think its best for the Chief

of it to go to the Camp I will Spare fifteene or Sixteene hundred weight of it to your Order, I would also acquain⟨t⟩ you that the Owners of the Furnace Hope in Scituate are about to pu⟨t⟩ said Furnace in Blast as soone as may be to make Pigg Iron (this Article being now in Demand) and as their making up what Stock they now have will put it out of their Power to put said Furnace in Blast again till towards next Fall, and as the Mettle made in Said Furnace is of the very best kind for making of Cannon, of wch General Greene can fully Acquaint you, And as the Continent will Doubtless be in want of Cannon &c. in the Spring, I therefore in behalf of the Concernd in said Furnace give you this Notice that in Case you may please to Order any Quantity of Cannon & other Warlike Stores made that the Stock now provided for said Furnace which Suppose may make from 150 to 200 Ton weight of Iron may be made into Such Cannon &c. as you may see fitt to Order your answer as soone as Convenient will oblige Dear, Sir, Your Obedient humble Servant.

John Brown


P.S. the Owners are Confident that they can make as Large Cannon as 18 pounders and they Expect e’re the Blast is finished that they can make 24 pounders.
Novem. 4th Since the above, Our General Assembly has applyed for the Refusel of the Powder. and if they Give the price which will make it as Good to me as tho the money had bin Layd out in mello. Viz. 6/ ⅌ Ct, must Give them the prefference.

